ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
A-1 Horton's Moving Service, Inc.             )       ASBCA No. 57750
                                              )
Under Contract No. 000000-00-0-0000           )

APPEARANCE FOR THE APPELLANT:                         Mark G. Jackson, Esq.
                                                       Jackson Rosenfield LLP
                                                       Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      MAJ Lawrence P. Gilbert, JA
                                                      MAJ Nicholes D. Dembinski, JA
                                                       Trial Attorneys

                  OPINION BY ADMINISTRATIVE JUDGE TUNKS

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' joint stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$150,000. Appellant has agreed to waive interest and attorney's fees.

       Dated: 4 April2014


                                                  vz:~A~
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

I concur                                          I concur



                                                  RICHARD SHACKLEFORD
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 57750, Appeal of A-I
Horton's Moving Service, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2